DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.  Applicant filed a supplemental amendment on 5/19/2021, which has also been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of Claims
This Office Action is in response to the Request for Continued Examination (RCE) filed on April 22, 2021.  Claims 1-12 are pending.  Claims 1 and 12 are independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerns (US 7647166 B1).
Regarding claim 1, Kerns teaches a region guidance system comprising: a position sensor (see Kerns column 3, line 59 thru column 4, line 32 and column 8, lines 1-19 regarding a navigation system that is configured to obtain a position of a user of the system using GPS); a display (see Kerns column 8, lines 26-32 regarding the navigation system comprising a display); and a processor (see Kerns column 8, lines 20-32 regarding the system comprising a CPU) programmed to: determine via the position sensor whether a single region whose boundary has been defined has been approached (see Kerns figure 2 and column 12, lines 37-40.  See also column 13, lines 35-50 which teaches that the system is configured to detect when the user of the navigation system (i.e. traveler) approaches, at point F, a boundary defined by a radius around ‘Sable Island’); obtain at least one spot in the region with which guidance information is associated after the processor determines that the region has been approached (see Kerns figure 2 and column 13, lines 35-50 where, when the system detects that the traveler has approached the boundary at point F, they can be guided to ‘Sable Island’); and provide on the display, when a plurality of the spots are included in the region, guidance on the guidance information associated with only one of the spots, the only one of the spots being selected from the plurality of the spots in the region by the processor based on a position of an entry spot to the region (see Kerns figure 2; column 13, lines 35-50; and column 13, lines 60-67.  When the system detects that the traveler has approached the boundary at point F, they can be guided to ‘Sable Island’.  As seen in figure 2, the boundary around ‘Sable Island’ contains a plurality of spots: ‘Sable Island’ and ‘Bridgewater Canyon’.  Only the ‘Sable Island’ spot is selected when the boundary is approached.  See also column 9, lines 46-63 where the guidance to a spot, such as ‘Sable Island’ can comprise displayed directions).
Regarding claim 2, Kerns does not explicitly teach where the only one of the spots is closest to the position of the entry spot to the region.
However, it is noted by the Examiner that the claim does not require that the selection of the spot is based on the spot being closest to the position of the entry spot to the region.  Rather, the claim merely recites providing guidance to a spot that is closest to the position of the entry spot to the region.  As shown by the cited portions of Kerns used in the rejection of claim 1, guidance is provided to only Sable Island, and not Bridgewater Canyon, when the traveler approaches the boundary for Sable Island.  In instances where a primary spot is closer to the traveler approaching the boundary than a secondary spot within the boundary, the system in Kerns would still operate to provide guidance to the primary spot, which would be the spot closest to the position of the entry spot to the region.
Regarding claim 10, Kerns teaches where the processor is programmed to provide, when there are the plurality of spots in the region, guidance on: guidance information associated with only one of the spots selected based on the position of the entry spot to the region; and region guidance information associated with the entire region (see the rejection of claim 1 wherein only guidance information to ‘Sable Island’ is provided, as opposed to guidance information to ‘Bridgewater Canyon’.  With regard to region guidance information associated with the entire region, see further column 13, lines 34-50 where the traveler, on the way to ‘Sable Island’ can be alerted to other points of interest along the way.  See also figure 2 and column 13, lines 24-33 where guidance information for a spot can encompass a large region, such as the city of Portland).  
Regarding claim 11, Kerns teaches where the guidance information indicates an event other than an administrative district name, the event symbolizing the spot; and the region guidance information indicates an administrative district name of the region (see Kerns column 13, lines 34-50.  The guidance information for Sable Island can include both the administrative district name ‘Sable Island’ as well as historical facts/events about Sable Island.  See also column 13, lines 24-33 regarding another example of providing guidance for the city of Portland, the guidance including the administrative name ‘Portland’ and historical facts/events about Portland).
Regarding claim 12, the claim is directed toward a computer-readable storage medium storing a computer-readable region guidance program causing a computer to perform functions that would be performed by the system as claimed in claim 1.  The cited portions of Kerns used in the rejection of claim 1 teach where the functionality is provided by a computer, which would require the claimed computer readable-readable storage medium.  Therefore, claim 12 is rejected under the same rationale as used in the rejection of claim 1.  

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
	Applicant’s attention is directed toward Yamazaki (US 2009/0198443 A1) which provides guidance to a particular parking block, out of a plurality of parking blocks, once a vehicle crosses a boundary that encompasses all of the parking blocks (see Yamazaki figures 4A-4B and paragraphs 48-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661